Exhibit 10.41

 

 

 

図 6 [ex-10d41g001.jpg]

 

Sumitomo Dainippon Pharma Co., Ltd. 

 

13-1, Kyobashi 1-chome, Chuo-ku,

 

Tokyo 104-8356, Japan

 

Phone: (81) 3 (5159) 2510

 

Telefax: (81) 3 (5159) 3004

 

October 25, 2019

Via Facsimile (with copy by email)

Mark Pruzanski, M.D.

President and Chief Executive Officer

Intercept Pharmaceuticals, Inc.

Fax: +1-646-747-1001

               Re: Termination of License Agreement

Dear Dr. Pruzanski:

Reference is made to that certain LICENSE AGREEMENT between Intercept
Pharmaceuticals, Inc. (“Intercept”) and Sumitomo Dainippon Pharma Co., Ltd.
(“Sumitomo”) dated as of March 29th, 2011 regarding INT-747, as amended (the
“License Agreement”).

Sumitomo and Intercept hereby mutually agree to terminate the License Agreement
in its entirety with immediate effect as of the date first written above (the
“Termination Date”). Further, the parties hereby agree that the provisions of
Section 15.4.2 of the License Agreement shall apply upon such termination (and,
for clarity, that the provisions of Section 15.4.1 shall not apply) and that, in
accordance therewith, among other things, all licenses and sublicenses granted
by Intercept to Sumitomo under the License Agreement shall revert in full to
Intercept as of the Termination Date. Without limiting the foregoing, the
parties hereby agree that the review period provided under Section 11.2 and
associated rights and obligations of the parties thereunder will survive for a
period of twenty-eight (28) days following the Termination Date solely with
respect to that certain proposed publication tentatively titled “A phase 2,
randomized, double-blind, placebo-controlled multicenter study of obeticholic
acid in Japanese patients with nonalcoholic steatohepatitis” and tentatively
forthcoming in the Journal of Gastroenterology.

For the avoidance of doubt, Section 15.4.5 (and the provisions set forth
therein) shall survive termination of the License Agreement. Nothing contained
in this letter shall be construed as a waiver of any rights, remedies or claims
of either party or, except to the extent expressly provided in this letter, a
limitation, modification or restriction of either party’s rights or remedies
under the License Agreement and any related agreements, all of which are
expressly reserved. This letter may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 [Continues on Next Page]










               

図 2 [ex-10d41g002.jpg]

                                                               

Please confirm lntercept's agreement to the foregoing by signing where indicated
below and providing us with a signed copy of this letter for our records.

 

 

Kind regards,

 

 

 

Sumitomo Dainippon Pharma Co., Ltd.

 

 

 

 

 

By:

/s/ Shigeyuki Nishinaka

 

Name:

Shigeyuki Nishinaka

 

Title:

Executive Officer, Senior

 

 

Director, Global Business Development

 

 

 

 

 

Accepted and agreed:

 

 

 

Intercept Pharmaceuticals, Inc.

 

 

 

 

 

By:

/s/ David Chung

 

Name:

David Chung

 

Title:

Vice President, Business Development

 

 



